Exhibit 23.0 Hannis T. Bourgeois, LLP CertifiedPublic Accountants 2322 Tremont Drive• Baton Rouge, LA70809 178 Del Orleans Avenue, Suite C• Denham Springs, LA70726 Phone: 225.928.4770• Fax: 225.926.0945 www.htbcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors State Investors Bancorp, Inc. and Subsidiary We hereby consent to the incorporation by reference in the Registration Statement of State Investors Bancorp, Inc. and Subsidiary on Form S-8 (Registration No. 333-175898) of our report dated March26, 2013, relating to the consolidated financial statements of State Investors Bancorp, Inc. and Subsidiary which appears in this Form 10-K. Baton Rouge, Louisiana March28,2013
